NO. 07-01-0374-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL E

                                  FEBRUARY 5, 2003

                         ______________________________


                DORIS JEAN WILLIAMS, JOHNNIE JUNE CAMPBELL,
          AND THE ESTATE OF LEAVIRTA AUSTIN, DECEASED, APPELLANTS

                                           V.

                            DAMON HILL, M.D., APPELLEE


                       _________________________________

             FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2000-509,771-A; HONORABLE SAM MEDINA, JUDGE

                        _______________________________

Before JOHNSON, C.J., REAVIS, J. and BOYD, S.J.1


                              MEMORANDUM OPINION


      Appellants Doris Jean Williams, Johnnie June Campbell, and the Estate of Leavirta

Austin, Deceased, filed a Motion to Voluntarily Dismiss Appeal on October 29, 2002,

averring that they no longer wish to prosecute their appeal.

      1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
      Without passing on the merits of the case, appellants’ motion for voluntary dismissal

is granted and the appeal is hereby dismissed. Tex. R. App. P. 42.2. Having dismissed

the appeal at appellants’ personal request, no motion for rehearing will be entertained and

our mandate will issue forthwith.




                                                 Phil Johnson
                                                 Chief Justice